Citation Nr: 1438974	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  07-36 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and bipolar disorder. 

2.  Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss disability.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU). 

4.  Entitlement to a permanent and total rating for non service-connected pension purposes. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October and November 2005 rating decisions of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  By an October 2005 rating action, the RO denied service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and bipolar disorder; a compensable rating for service-connected bilateral hearing loss disability; and, entitlement to TDIU.  By a November 2005 rating action, the RO denied the Veteran's claim of entitlement to a permanent and total rating for non service-connected pension purposes.  The Veteran appealed the above-cited rating actions to the Board.  

These matters were most recently before the Board in February 2011.  At that time, the Board remanded the claims to the RO for additional development.  Specifically, to obtain the Veteran's records from the Bullock County Correctional Facility and to schedule him for VA examinations.  The matters have returned to the Board for further appellate consideration.  

In a July 2014 letter to the Veteran, a copy of which was sent to his attorney, S. K., the Board requested that he clarify whether or not he intended to withdraw any of the issues currently on appeal, as indicated by him in his statement to VA, received by the Board on October 15, 2012.  The Board also requested that the Veteran indicate whether or not he still desired a hearing before a Veterans Law Judge, provided that he was currently incarcerated.  In a July 2014 letter to the Board, the Veteran's attorney, on behalf of the Veteran, maintained that he was not withdrawing any issues currently on appeal.  S. K. also indicated that the Veteran was withdrawing his request for a hearing before a Veterans Law Judge at a local RO (i.e., Travel Board hearing).  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  The Board notes that the Veteran's statement to VA, received by the Board in October 2012, the contents of which were referenced by the Board in its July 2014 letter to the Veteran and his attorney, is absent from the Veteran's physical claims file and electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  However, as the remainder of the record is complete, the Board will proceed with its appellate review of the claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's service connection, increased rating, TDIU and pension claims on appeal.  Specifically, it is necessary to attempt to obtain outstanding correctional facility treatment records and service personnel records.  These records need to be obtained before the above issues are addressed prior to further appellate review by the Board.

Outstanding Correctional Facility Treatment Records

In its February 2011 remand, the Board directed the RO, in part, to obtain all of the Veteran's treatment records from the Mental Health Unit at Bullock Correctional Facility, P. O. Box 5107, Union Springs, Alabama 36089-5107.  Pursuant to the Board's remand directives and in letters, issued in July 2011 and February 2012, the RO requested the records from the above-cited facility.  To date, a response from Bullock Correctional Facility has not been received.  Notwithstanding the foregoing, in a July 2014 written argument to VA, the Veteran's attorney specifically requested that the Veteran's claims be remanded to the RO to obtain the Veteran's records from the Bullock County Correctional records.  (See Veteran's attorney's July 2014 written argument to the Board).  

In addition, the Board finds that a remand is necessary in order to obtain treatment records of the Veteran from Kilby Correctional Facility.  In a November 2013 facsimile to the Veteran's attorney, a representative from Kilby Correctional Facility indicated that there were 938 pages of treatment records of the Veteran at that facility.  (See November 2013 facsimile from the Kilby Correctional Facility to the Veteran's attorney).  In a letter to the Board, dated in late November 2013, the Veteran's attorney requested that VA provide payment to Kilby Correctional Facility to allow that institution to release the Veteran's medical records.  (See Veteran's attorney's November 2013 letter to the Board).  The Board notes that VA will not pay any fees charged by a custodian to provide records requested.  38 C.F.R. § 3.159(c) (2013).  As the outstanding records from the above-cited correctional facilities might contain evidence addressing the etiology of the Veteran's acquired psychiatric disorder, to include PTSD, extent and severity of his service-connected bilateral hearing loss disability, and evidence pertinent to his TDIU and pension claims, the Board finds that an attempt should be made to acquire them on remand.

Service Personnel Records

Finally, in a December 2004 response to the RO's request for the Veteran's service personnel records, the National Personnel Records Center (NPRC) indicated that it could not identify the Veteran's records based on the information provided.  The NPRC further noted that additional information could be obtained by resubmitting a request to code S02. The Board finds that the record is unclear as to whether the RO resubmitted the request using code S02.  (See RO's October 2010 request for the Veteran's service personnel records).  Thus, on remand, the RO should request the Veterans' service personnel records from the NPRC using code S02.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make one final time attempt to obtain all of the Veteran's treatment records from the Bullock Correctional Facility, P. O. Box 5107, Union Springs, Alabama 36089-5107.  The RO should inform the Bullock Correctional Facility that VA will not pay any fees charged by a custodian to provide records requested.  All efforts to obtain these records should be fully documented in the claims file.  If no records can be obtained, the Bullock Correctional Facility should be asked to provide a negative response.  

Obtain all of the Veteran's treatment records from the Kilby Correctional Facility, P. O. Box 150, Mt. Meigs, Alabama 36057.  The RO should inform the Kilby Correctional Facility that VA will not pay any fees charged by a custodian to provide records requested.  All efforts to obtain these records should be fully documented in the claims file.  If no records can be obtained, the Kilby Correctional Facility should be asked to provide a negative response.  

If the Veteran's prison medical records from Bullock County Correctional Facility and/or Kilby Correctional Facility cannot be obtained because they are either unavailable or the facility has requested payment for their release to VA, written documentation stating this fact must be provided to the Veteran and his attorney, and they should be provided an opportunity to submit the records to VA.  The Veteran and his attorney must also be notified that VA will not pay any fees charged by a custodian to provide records requested.  

2.  Request the Veteran's service personnel records from the NPRC using code S02. In making this request, the RO should use the Veteran's name, and should provide his service and Social Security numbers.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  After the requested development in the above-cited paragraphs has been completed and any additional evidence has been obtained and associated with the record, the RO must readjudicate the Veteran's claims, with consideration of any additional evidence obtained as a result of this Remand. 

If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

